 

EXHIBIT 10.5

ANTARES PHARMA, INC.

2008 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT AGREEMENT

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of
____________, _____ (the “Date of Grant”), is delivered by Antares Pharma, Inc.
(the “Company”), to _______________ (the “Grantee”).

RECITALS

A. The Company maintains the Antares Pharma, Inc. 2008 Equity Compensation Plan,
as amended and restated (the “Plan”), which provides for the grant of restricted
stock units in accordance with the terms and conditions of the Plan.  The Board
of Directors of the Company (the “Board”) has decided to grant restricted stock
units to the Grantee as an inducement for the Grantee to promote the best
interests of the Company and its stockholders.

B. The Board is authorized to appoint a committee to administer the Plan and if
a committee is appointed, all references in this Agreement to the “Board” shall
be deemed to refer to the committee.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Restricted Stock Unit Grant.  Subject to the terms and conditions set forth
in this Agreement and the Plan, the Company hereby grants to the Grantee ______
restricted stock units (“Stock Units”).  Each Stock Unit shall represent the
right of the Grantee to receive a share of Company common stock (“Company
Stock”) on the applicable Redemption Date (as defined below).  The Grantee
accepts the grant of Stock Units and agrees to be bound by the terms and
conditions of this Agreement and the Plan.

2. Restricted Stock Unit Account.  Stock Units represent hypothetical shares of
Company Stock and not actual shares of stock.  The Company shall establish and
maintain a Restricted Stock Unit account, as a bookkeeping account on its
records, for the Grantee and shall record in such account the number of Stock
Units granted to the Grantee.  No shares of Company Stock shall be issued to the
Grantee at the time the grant is made, and the Grantee shall not be, nor have
any of the rights or privileges of, a stockholder of the Company with respect to
any Stock Units recorded in the account.  The Grantee shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Restricted Stock Unit account established for the Grantee.

 

 

--------------------------------------------------------------------------------

 

3. Vesting of Stock Units.

(a) Service-Based Vesting.  Subject to Paragraphs 3(b) and 3(c) below, the Stock
Units will vest pursuant to the vesting schedule set forth in this Paragraph
3(a).  The vesting of Stock Units shall be cumulative, but shall not exceed 100%
of the Stock Units.  If the vesting schedule in this Paragraph 3(a) would
produce fractional Stock Units, the number of Stock Units that vest shall be
rounded down to the nearest whole Stock Unit.

(i) ____% of the Stock Units shall become vested on the first anniversary of the
Date of Grant (the “First Service Date”), provided that the Grantee continues to
be Employed by, or providing service to, the Employer (as defined in the Plan)
from the Date of Grant through the First Service Date;

(ii) ____% of the Stock Units shall become vested on the second anniversary of
the Date of Grant (the “Second Service Date”), provided the Grantee continues to
be Employed by, or providing service to, the Employer from the Date of Grant
through the Second Service Date; and

(iii) ____% of the Stock Units shall become vested on the third anniversary of
the Date of Grant (the “Third Service Date”), provided the Grantee continues to
be Employed by, or providing service to, the Employer from the Date of Grant
through the Third Service Date, so that 100% of the Stock Units are vested on
the third anniversary of the Date of Grant.

(b) Change of Control.  Except as otherwise provided in a written employment
agreement entered into by and between the Grantee and the Employer (as defined
in the Plan), in the event of a Change of Control (as defined in the Plan)
before the Third Service Date, the Board may take such actions with respect to
the vesting of the Stock Units as it deems appropriate pursuant to the Plan;
provided that if the Company is not the surviving corporation (or survives only
as a subsidiary of another corporation) as a result of the Change of Control and
the Stock Units are assumed by, or replaced with an award with comparable terms
by, the surviving corporation (or parent or subsidiary of the surviving
corporation) and the Grantee ceases to be Employed by, or provide service to,
the Employer on account of a termination by the Employer without Cause (as
defined in the Plan) upon or within 12 months following a Change of Control and
prior to the Third Service Date (“CIC Termination”), any unvested Stock Units
shall become fully vested upon such termination of employment.  If the Grantee
continues to be Employed by, or provide service to, the Employer through each of
the applicable vesting dates set forth in Paragraph 3(a) following the Change of
Control, the Stock Units will vest pursuant to the vesting schedule set forth in
Paragraph 3(a).  

(c) Forfeiture.  Except as otherwise provided in a written employment agreement
entered into by and between the Grantee and the Employer, if any, or as set
forth in Paragraph 3(b) above, if the Grantee ceases to be Employed by, or
provide service to, the Employer for any reason before the Stock Units are fully
vested in accordance with this Agreement, any Stock Units that have not yet
vested shall automatically terminate and be forfeited as of the date on which
the Grantee ceases to be Employed by, or provide service to, the Employer.

4.Redemption.

(a) The Stock Units that become vested pursuant to Paragraph 3 above shall be
redeemed by the Company on each of the First Service Date, Second Service Date,
Third Service Date, or CIC Termination, as applicable, or as soon as
administratively practicable thereafter, but not later than 30 days following
the First Service Date, Second Service Date,  Third Service Date, or CIC
Termination, as applicable, if the Grantee continues to be Employed by, or
providing service to, the Employer, from the Date of Grant to the First Service
Date, Second Service Date, Third Service Date, or CIC Termination, as applicable
(each such date, the “Redemption Date”). On the respective Redemption Date, all
Stock Units that have become vested pursuant to

- 2 -

--------------------------------------------------------------------------------

 

Paragraph 3 will be redeemed and converted to an equivalent number of shares of
Company Stock, and the Grantee shall receive a single sum distribution of such
shares of Company Stock, which shall be issued under the Plan.

(b) All obligations of the Company under this Agreement shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.  The Grantee shall be required to pay
to the Employer, or make other arrangements satisfactory to the Employer to
provide for the payment of, any federal, state, local or other taxes that the
Employer is required to withhold with respect to the Stock Units.  Unless the
Board determines otherwise, the Grantee shall be required to satisfy any tax
withholding obligation of the Employer with respect to Stock Units by having
shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.

(c) The obligation of the Company to deliver Company Stock shall also be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of shares of Company Stock, the
shares may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.  The issuance of shares of Company
Stock to Grantee pursuant to this Agreement is subject to any applicable taxes
and other laws or regulations of the United States or of any state having
jurisdiction thereof.

5. Change of Control.  Except as otherwise provided in a written employment
agreement entered into by and between the Grantee and the Employer, if any, or
as set forth in Paragraph 3(b) above, the provisions of the Plan applicable to a
Change of Control shall apply to the Stock Units, and, in the event of a Change
of Control, the Board may take such actions as it deems appropriate pursuant to
the Plan.

6. Grant Subject to Plan Provisions.  This Agreement is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant of, and
issuance of shares of Company Stock with respect to, the Stock Units are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Board in accordance with the provisions of
the Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company, and (d) other requirements of applicable law.  The Board shall have the
authority to interpret and construe the grant of Stock Units pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder and the Grantee’s acceptance of this grant of Stock Units is
the Grantee’s agreement to be bound by the interpretations and decisions of the
Board with respect to this grant and the Plan.

7. No Employment or Other Rights.  This Agreement shall not confer upon the
Grantee any right to be retained by or in the employ or service of the Employer
and shall not interfere in any way with the right of the Employer to terminate
the Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

8. No Stockholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Stock
Units, until certificates for shares have been issued upon redemption of the
Stock Units.

- 3 -

--------------------------------------------------------------------------------

 

9. Assignment and Transfers.  The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Stock Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the Stock Units by notice to the
Grantee, and the Stock Units and all rights hereunder shall thereupon become
null and void.  The rights and protections of the Company hereunder shall extend
to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.

10. Complete Agreement.  This Agreement will become effective as of the Date of
Grant.  Each executed counterpart of this Agreement will constitute an original
document and, all of them, together, will constitute the same agreement.  This
Agreement records the final, complete, and exclusive understanding of the
parties with respect to the matters addressed herein and, except with respect to
any written employment agreement by and between the Grantee and the Employer,
supersedes any prior or contemporaneous agreement, representation, or
understanding, whether oral or written, by either of them, relating to the
matters addressed herein.  

11. Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

12. Section 409A of the Code. This Agreement is not intended to constitute or
result in deferred compensation subject to the requirements of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  However, to the
extent any amount payable under this Agreement is subsequently determined to
constitute deferred compensation subject to the requirements of section 409A of
the Code, this Agreement shall be administered in accordance with the
requirements of section 409A of the Code.  In such case, distributions made
under this Agreement may only be made in a manner and upon an event permitted by
section 409A of the Code, including the requirement that distributions to a
“specified employee” (as such term is defined in section 409A(a)(2)(B)(i) of the
Code and its corresponding regulations) as determined by the Board (or its
delegate) in its discretion in accordance with the requirements of sections 409A
and 416 of the Code, payable within six months following such Grantee’s
“separation from service” shall be postponed for a period of six months
following the Grantee’s “separation from service” with the Company.  To the
extent that any provision of this Agreement would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
this Agreement to fail to satisfy the requirements of section 409A of the Code,
such provision shall be deemed null and void to the extent permitted by
applicable law.  In no event shall the Grantee, directly or indirectly,
designate the calendar year of redemption.  This Agreement may be amended
without the consent of the Grantee in any respect deemed by the Board to be
necessary in order to preserve compliance with section 409A of the Code.  All
distributions pursuant to this Agreement shall be deemed as a separate
payment.  

13. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

[Signature Page Follows]

- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

 

ANTARES PHARMA, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I hereby accept the grant of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I acknowledge
that I have received the Plan and the Plan prospectus, which are available on
the Company’s internal X drive (or successor drive); provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting
Human Resources at (609) 359-3020.  I hereby further agree that all of the
decisions and determinations of the Board shall be final and binding.

 

 

Grantee:

 

 

Name:

 

 

Date:

                      , 20     

 

- 5 -